~ Case 1:16-cv-01021-ELH Document 240 Filed 02/03/20 Page 1 of 1
Case 1:16-cv-01021-ELH Document 239 Filed 02/03/20 Page, | of f.2

U.S. aie C0
DISTRICT OF MARYLAND

IN THE UNITED STATES DISTRICT 2020 FEB ~3 PH 2: 23

 

COURT FOR THE DISTRICT OF CLERK’ S GFFICE
MARYLAND AT BALTIMORE
MARYLAND RESTORATIVE ) BY DEPUTY
JUSTICE INITIATIVE, et al, )
)
Plaintiffs, )
) Civil Action No. ELH-16-1021
Vv. )
. )
GOVERNOR LARRY HOGAN, efal, —)
Defendants. )
)
PROPOSED] ORDER CLI

The parties have jointly moved the Court to stay the case. For the reasons discussed

on the teleconference with the parties on January 31, 2020 and good cause appearing,

IT IS HEREBY ORDERED that this case is stayed for a period of 60 days.

IT 1S FURTHER ORDERED that the parties will file a status report within 60 days
after entry of this Order.

ra
Dated: February. , 2020

Flige K tbtieoret——

Judge Ellen L. Hollander
